IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JACK SIBLEY,                                 : No. 130 MAL 2022
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
GLENN D. MCGOGNEY, ESQUIRE AND               :
ANTHONY D. DIPPOLITO, M.D.,                  :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

      AND NOW, this 7th day of September, 2022, the Petition for Allowance of Appeal

and the Petitions for Leave to Amend/Supplement are DENIED.